Order insofar as it determines that petitioner is not a proper party to institute the proceeding and insofar as it dismisses the proceeding reversed on the law and otherwise order affirmed, without costs, and respondents James R. Lawley and John J. Roehford, as Commissioners of Election constituting the Board of Elections of Erie County, Mew York, are restrained from printing the name of the respondent Anthony J. Maples as a candidate for a party position of member of the county committee of the Democratic Party on the official primary ballots of the Democratic party for the primary election of the Democratic party to be held on August 22, 1950. Memorandum: Coneededly the petitioner, a resident of the First Assembly District of Erie County and an enrolled member of the Democratic party in said district and chairman of the Democratic party in said district and chairman of the Democratic county committee of Erie County, duly filed objections and specifications pursuant to section 145 of the Election law setting forth that the respondent Maples was not a resident of the First Assembly District and consequently under the provisions of section 12 of the Election Law was ineligible to election to the position of Democratic county committeeman in any election district in the First Assembly District. On the hearing at Special Term respondent Maples stipulated that the facts alleged in the petition were true for the purpose of this proceeding. We hold that the petitioner was a person entitled to maintain this proceeding under the provisions of section 330 of the Election Law, that the petition is sufficient on its face and that the service was made within the time limited by the statute, and that respondent Maples being a nonresident of said assembly district is ineligible to designation and election to the position of committeeman in said district. All concur. (The order appealed from dismisses the petition in a proceeding to strike from the files of the board of elections a designating petition containing the names of Anthony J. Maples for county committeeman of the Democratic party.) Present — Taylor, P. J., McCurn, Love, Kimball and Piper, JJ.